DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Election/Restrictions
	Applicant’s corrected restriction requirement response in the interview of 10/14/21 is acknowledged. Claims 27-28 and 35-43 are withdrawn, claims 24-26 and 29-34 are examined. This restriction requirement is hereby made final. 
Information Disclosure Statement
The IDS submissions have been considered, but only in a formal sense. The information disclosure statements are abnormally large. Enormous IDS submissions serve to hide pertinent references among references of token relevance to the application, and render searching patents by citations useless. The examiner requests that the applicants indicate the references of actual relevance from among them.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24, 26, 30-31 and 33 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Takahashi et al. (USPN 6,309,347). 
In regards to Claim 24, Takahashi discloses an apparatus for controlling a flow direction of fluid from a fluid source external to an endoscope into a plurality of fluid channels positioned within the endoscope [Fig.1], comprising: 

	a pump [portions of 12c-d, portions of 13c-e, 23, 26a-b, 33, V11-V15, Fig.1, col.6 ll.15-col.7 ll.53] connected to the tube, wherein the pump is adapted to direct fluid from the fluid source to the first fluid channel and the second fluid channel in said tube [Fig.1, abstract, col.7 ll.57-59]; 
	a controller [28, Figs.1-2, col.6 ll.34-44, col.7 ll.14-45; The pump may be considered to not be activated when all the valves are closed, as the pump has been designated as comprising the valves.] to activate the pump, wherein the controller is configured to cause the pump to direct fluid to the first fluid channel upon a first activation of the controller [Fig.2, columns A-B; in at least these combinations of valves fluid is sent through 9], and wherein the controller is configured to cause the pump to direct fluid to the second fluid channel upon a second activation of the controller [Fig.2, column C, in at least this combination of valves]; and 
	an endoscope [10, Fig.1] comprising a first opening and a second opening; 
	wherein the first fluid channel is configured to supply fluid to the first opening [opening where 13b reaches the endoscope, Fig.1]; and 
	wherein the second fluid channel is configured to supply fluid to the second opening [opening where 12b reaches the endoscope, Fig.1].
	In regards to claim 26, Takahashi discloses the apparatus of claim 24, further comprising a user trigger [16, Figs.1-3, col.7 ll.14-45] to control said controller, wherein the user trigger comprises a button [16, Figs.1-3], and wherein the button is configured such that pressing the button causes the first activation of the controller and pressing 
	In regards to claim 30, Takahashi discloses the apparatus of claim 24, wherein the first fluid channel and the second fluid channel are configured to fluidically connect to a proximal portion of the endoscope [Fig.1].
	In regards to claim 31, Takahashi discloses the apparatus of claim 24, wherein the second fluid channel is configured to supply fluid to an opening [distal opening of 12a, Fig.1] positioned at a distal front face of the endoscope [Fig.1].
	In regards to claim 33, Takahashi discloses the apparatus of claim 24, further comprising a first check valve [25 between the indicators for 13e and 13f, Fig.1, col.6 ll.26-30] in a third fluid channel [portion of 13e on which 25 is placed, Fig.1] positioned between said external source and the pump [Fig.1], and a second check valve [25 on the line above valves v11 and v12, Fig.1, col.6 ll.26-30] in a fourth fluid channel [channel above v11 and v12] positioned between said external source and the pump [Fig.1], wherein the third fluid channel is separate from the fourth fluid channel [Fig.1, as designated above].
Claims 24-25, 29-30 and 32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Boulais et al. (US PGPUB 2006/0106285).
	In regards to claim 24, Boulais discloses an apparatus for controlling a flow direction of fluid from a fluid source [410a-c, Fig.5, para.62] external to an endoscope into a plurality of fluid channels [para.30, 33, 37-38, 61; the fluid is supplied to different areas, necessitating supply through different fluid channels within the endoscope] positioned within the endoscope, comprising: 

	a pump [128a-c and portions of 122 connecting these, Fig.5, para.62-63; the applicant has not required that the pump cannot comprise multiple mechanisms] connected to the tube [via 126, proximal portions of 212, Figs.2, 5], wherein the pump is adapted to direct fluid from the fluid source to the first fluid channel and the second fluid channel in said tube [para.62-63]; 
	a controller [“electronics located within operator console 122”, para.63] to activate the pump, wherein the controller is configured to cause the pump to direct fluid to the first fluid channel upon a first activation of the controller, and wherein the controller is configured to cause the pump to direct fluid to the second fluid channel upon a second activation of the controller [para.62-63]; and 
	an endoscope [110 excluding 112, Fig.1, para.30] comprising a first opening and a second opening [the openings that receive channels 214 where 112 meets the scope]; 
	wherein the first fluid channel is configured to supply fluid to the first opening; and 
	wherein the second fluid channel is configured to supply fluid to the second opening [para.38: the channels would necessarily supply fluid to separate openings].
	In regards to claim 25, Boulais discloses the apparatus of claim 24, wherein the pump is a peristaltic pump [128a-c, Fig.5, para.32].
In regards to claim 29, Boulais discloses the apparatus of claim 24, wherein the first fluid channel and the second fluid channel are co-linear and adjacent within the tube [212 within 112, Fig.2, para.37, 62], and wherein the tube extends circumferentially around the first fluid channel and the second fluid channel [Figs.1-2].
	In regards to claim 30, Boulais discloses the apparatus of claim 24, wherein the first fluid channel and the second fluid channel are configured to fluidically connect to a proximal portion of the endoscope [Figs.1-2, para.38].
	In regards to claim 32, Boulais discloses the apparatus of claim 24, wherein the pump is configured to direct fluid in a first direction through the first fluid channel upon said first activation of the controller [Fig.2, para.62; through some of the channels 212 within 114], wherein the pump is configured to direct fluid in a second direction through the second fluid channel [through one of the other channels 212 within 114, Fig.2, para.62] upon said second activation of the controller, and wherein the first direction is different from the second direction [Fig.2; the channels converge from different directions to accommodate pinch valves 214].
Allowable Subject Matter
	Claim 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795